ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Cancelation of the restriction requirement
The 4/5/2019 restriction requirement is canceled.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

Reasons for allowance
10/13/2020 claims 1-8, 10-17 and 24-30 are allowed for the reasons of record and as summarized here.  (Claims 9 and 18-23 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Barczak, Melsted and Jonathanas as applied in the now-withdrawn 103 rejections as well as art as found in the search results, either individually or in obvious combination, does not teach the recited combination of snippet databases and comparison for identity to determine type.  Additionally, Applicant's 2/12/2021 remarks at pp. 8-10 further supported the withdrawal of the 103 rejections.

Regarding 35 USC 101
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement 

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 12/7/2016 drawings previously were accepted.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631